

AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY
DAVITA DIALYSIS - ROCKFORD, IL
1302 E. State Street, Rockford, IL 61104
THIS AGREEMENT (“Agreement”) is made and entered into as of the Effective Date
by and between AMERICAN REALTY CAPITAL V, LLC (“Buyer”), and ROCKFORD 1302 EAST
STATE, LLC (“Seller”).
In consideration of the mutual promises set forth herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
1.Terms and Definitions
. The terms listed below shall have the respective meaning given them as set
forth adjacent to each term.
(a) “Brokers” There are no brokers.
(b)“Closing” shall mean the consummation of the transaction contemplated herein,
which shall occur, subject to the extension set forth in Section 10 hereof, on
the date that is fifteen (15) days after the last day of the Due Diligence
Period (as defined herein). The date of Closing is sometimes hereinafter
referred to as the “Closing Date.” Neither party will need to be present at
Closing, it being anticipated that the parties will deliver all Closing
documents and deliverables in escrow to the Escrow Agent (or if both Buyer and
Seller agree, to Buyer's and/or Seller's counsel) prior to the date of Closing
(c)    “Due Diligence Period” shall mean the period beginning upon the date a
fully executed original of this Agreement is delivered to Buyer and extending
until 11:59 PM EST on the end of the date that is Thirty (30) days thereafter.
Seller shall deliver to Buyer all of the Due Diligence Materials within Five (5)
business days after the Effective Date. If Seller is in default hereunder and
Buyer has notified Seller of such default prior to the expiration of the Due
Diligence Period, the Due Diligence Period will be extended until the earlier to
occur of the following: (a) Seller has cured such default to the reasonable
satisfaction of Buyer and if such default relates to the failure to deliver any
item required to be delivered by Seller under Section 6(b) hereunder, an
additional ten (10) days, (b) Buyer terminates this Agreement in accordance with
the terms hereof, or (c) the date mutually agreed to by Buyer and Seller.
(c)“Earnest Money” shall mean One Hundred Thousand Dollars ($100,000.00). The
Earnest Money shall be delivered to Escrow Agent within three (3) business days
after the Effective Date. The Earnest Money shall be deposited by Buyer in
escrow with Escrow Agent, to be applied as part payment of the Purchase Price at
the time the sale is closed, or disbursed as agreed upon in accordance with the
terms of this Agreement. Seller and Buyer each shall pay one-half of all
reasonable escrow fees charged by Escrow Agent.
(d) “Effective Date” This Agreement shall be signed by both Seller and Buyer.
The date that is one (1) business day after the date of the last execution and
acceptance by both parties shall be the “Effective Date” of this Agreement.

1

--------------------------------------------------------------------------------

(e)“Escrow Agent” shall mean Chicago Title Insurance Company, Suite 1325, 1515
Market Street, Philadelphia, PA 19102-1930, Attention: Edwin G. Ditlow,
Telephone: 215-875-4184; Telecopy: 215-732-1203; E-Mail: ditlowE@ctt.com. The
parties agree that the Escrow Agent shall be responsible for (x) organizing the
issuance of the Commitment and Title Policy, (y) preparation of the closing
statement, and (z) collections and disbursement of the funds.
(f)“Guarantor” shall mean DaVita Inc.
(g)“Guaranty” shall mean that certain Guaranty of the Lease dated October 1,
2010 (the “Guaranty”) executed by Guarantor.
(h)“Leases” shall mean those two certain Leases, each originally dated April 9,
2008, between the Seller as lessor and Fresenius, Inc., as lessee (the “Lease”)
and under each of which the interest of the lessee was assigned under an
assignment dated as of October 1, 2010, to Total Renal Care, Inc., as assignee
(“Tenant”), as amended.
(i)“Property” shall mean (a) the rights of Seller as Ground Lessee under the
ground lease covering that certain real property located at 1302 E. State Street
in Rockford, Illinois, being more particularly described on Exhibit A, attached
hereto and incorporated herein (the “Ground Lease”) together with all buildings,
facilities and other improvements located thereon (collectively, the
“Improvements”); (b) all right, title and interest of Seller under the Ground
Lease and Leases and all security deposits (if any) that Seller is holding
pursuant to the Leases; (c) all right, title and interest of Seller in all
machinery, furniture, equipment and items of personal property of Seller
attached or appurtenant to, located on or used in the ownership, use, operation
or maintenance of the Property or the Improvements (collectively, the
“Personalty”); (d) all right, title and interest of Seller, if any, to any
unpaid award for (1) any taking or condemnation of the Property or any portion
thereof, or (2) any damage to the Property or the Improvements by reason of a
change of grade of any street or highway; (e) all easements, licenses, rights
and appurtenances relating to any of the foregoing; and (f) all right, title and
interest of Seller in and to any warranties, tradenames, logos (including any
federal or state trademark or tradename registrations), or other identifying
name or mark now used in connection with the Ground Lease and/or the
Improvements, but expressly excluding any such property to the extent owned by
Tenant (the “Intangible Property”)
(j)“Purchase Price” shall mean Two Million Fifty Thousand Dollars
($2,050,000.00).
(k)Seller and Buyer's Notice address
(i)“Seller's Notice Address” shall be as follows, except as same may be changed
pursuant to the Notice section herein:
Rockford 1302 East State Street, LLC
Charles Thompson
1401 North Second Street
Rockford, IL 61107
Tel. No.: (815) 963-7400
Fax No.: (815) 963-7415
Email: cthompson@williamcharles.com



2

--------------------------------------------------------------------------------

Sellers Attorney:


Erik W. Lindberg
1401 North Second Street
Rockford, IL 61107
Tel. No.: (815) 963-7495
Fax No.: (815) 963-7415
Email: elindberg@williamcharles.com


(ii)“Buyer's Notice Address” shall be as follows, except as same may be changed
pursuant to the Notice section herein:
William Kahane
American Realty Capital II, LLC
405 Park Avenue, 15th Floor
New York, NY 10022
Tel. No.: (215) 887-3054
Fax No.: (646) 861-7751
Email: wkahane@arlcap.com
And to:
Jesse Galloway
American Realty Capital II, LLC
405 Park Avenue, 15th Floor
New York, NY 10022
Tel. No.: (212) 415-6516
Fax No.: (646) 861-7751
Email: jgalloway@arlcap.com


And Due Diligence Materials (if provided by email) to:



3

--------------------------------------------------------------------------------

duediligence@arlcap.com
        
With hard copies and/or cds to:


James A. (Jim) Mezzanotte
American Realty Capital, LLC
202 E Franklin Street
Monroe, NC 28112
Tel. No.: (212) 415-6570
Fax No.: (212) 415-6507
Email: jmezzanotte@arlcap.com


2.Purchase and Sale of the Property. PURCHASE AND SALE OF THE PROPERTY Subject
to the terms of this Agreement, Seller agrees to sell to Buyer, and Buyer agrees
to purchase from Seller, the Property for the Purchase Price set forth above.
3.Payment of Purchase Price. PURCHASE PRICEThe Purchase Price to be paid by
Buyer to Seller shall be paid by wire transfer of immediately available funds to
Escrow Agent, at the time of Closing, or as otherwise agreed to between Buyer
and Seller.
4.Proration of Expenses and Payment of Costs and Recording Fees
(a)All real estate taxes, rollback taxes, personal property taxes, water and
sewer use charges, and any other charges and assessments constituting a lien on
the Property (collectively “Taxes and Assessments”) due and payable on or before
the Closing Date shall be remitted to the collecting authorities or to the
Escrow Agent by Seller prior to or at Closing. There shall be no closing
adjustments between the parties for Taxes and Assessments not yet due and
payable at Closing unless Tenant is not responsible for all such Taxes and
Assessments due in accordance with the provisions of the Leases.
(b)All rents shall be prorated as of the Closing Date with Buyer being credited
for rent attributable to the day of Closing.
(c)Seller shall pay or be charged with the following costs and expenses in
connection with this transaction which costs shall be referred to as “Seller's
Closing Costs”:
(i)100% of all Owner's Title Insurance policy premiums, including search costs
and any endorsements issued in connection with such policies; provided, however,
that the Seller shall not be responsible for Owner's Title Insurance policy
premiums in excess of $6,000.00.


(ii)Transfer taxes and conveyance fees on the sale and transfer of the Property.


(iii)Broker's commission payments (for both leasing and sales commissions
earned) in accordance with Section 23 of this Agreement;

4

--------------------------------------------------------------------------------



(iv)All fees relating to the granting and executing of the Assignment, Deed, or
other instrument of transfer for the Property and for any costs incurred in
connection with the release of existing debt, including, but not limited to,
prepayment penalty fees and recording fees for documents providing for the
release of the applicable Property from the existing debt.
(v)

(d)Buyer shall pay or be charged with the following costs and expenses in
connection with this transaction, which costs shall be referred to as “Buyer's
Closing Costs”:
(e)

(i)all costs and expenses in connection with Buyer's financing, including
appraisal, points, commitment fees and the like and costs for the filing of all
documents necessary to complete such financing and related documentary stamp tax
and intangibles tax;


(ii)all costs of recording the Assignment, Deed, or other instrument of transfer
for the Property for the Property; and


(iii)Buyer shall pay for the cost of its own survey, Phase 1 environmental study
and due diligence investigations.


(e)    Each party shall pay its own legal fees incidental to the negotiation,
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby.
5.Title
. At Closing, Seller agrees to transfer and assign the Property to the Buyer by
an assignment of the Ground Lease and a bill of sale and assignment of the other
Property, free and clear of all liens, defects of title, conditions, easements,
assessments, restrictions, and encumbrances except for the Ground Lease and the
Permitted Exceptions (as hereinafter defined).
6.Examination of Property
. Seller and Buyer hereby agree as follows:
(a)Buyer shall order a title commitment (the “Title Commitment”) for the
Property from Escrow Agent promptly after the date hereof. All matters shown in
the Title Commitment with respect to which Buyer fails to object prior to the
expiration of the Due Diligence Period shall be deemed “Permitted Exceptions”.
However, Permitted Exceptions shall not include any mechanic's lien or any
monetary lien, or any deeds of trust, mortgage, or other loan documents secured
by the Property, (collectively, “Liens”). Seller shall be required to cure or
remove all Liens (by payment, bond deposit or indemnity acceptable to Escrow
Agent). Seller agrees to remove or cure any objections of Buyer which are of a
nature that are capable of being cured with reasonable efforts prior to Closing.
Seller shall have no obligation to cure any title matter objected to, except as
aforesaid, provided Seller notifies Buyer of any objections which Seller elects
not to remove or cure within five (5) business days following receipt of Buyer's
objections. In the event that Seller refuses to remove or cure any objections,
Buyer shall have the right to terminate this Agreement upon written notice to
Seller given within five (5) business days after receipt of Seller's notice,
upon which termination the Earnest Money shall be returned

5

--------------------------------------------------------------------------------

to Buyer and neither party shall have any further obligation hereunder, except
as otherwise expressly set forth herein. If any matter not revealed in the Title
Commitment is discovered by Buyer or by the Escrow Agent and is added to the
Title Commitment by the Escrow Agent at or prior to Closing, if the matter in
question is not caused by the actions of the Buyer or its agents, Buyer shall
have until the earlier of (i) ten (10) days after the Buyer's receipt of the
updated, revised Title Commitment showing the new title exception, together with
a legible copy of any such new matter, or (ii) the date of Closing, to provide
Seller with written notice of its objection to any such new title exception (an
“Objection”). If Seller does not remove or cure such Objection prior to the date
of Closing, Buyer may terminate this Agreement, in which case the Earnest Money
shall be returned to Buyer, Seller shall reimburse Buyer for all out of pocket
costs and expenses incurred hereunder, not to exceed $15,000.00, and neither
party shall have any further obligation hereunder, except as otherwise expressly
set forth herein.
(b)Within five (5) days following the Effective Date, Seller shall provide to
Buyer copies of the following documents and materials pertaining to the Property
to the extent within Seller's possession or reasonably obtainable by Seller or
Seller's counsel:
(i)(A) a complete copy of all leases affecting the Property and all amendments
thereto and of all material correspondence relating thereto; (B) a copy of all
surveys and site plans of the Property; (C) a copy of all environmental reports
for the Property (D) a copy of all architectural plans and specifications and
construction drawings and contracts for improvements to be located on the
Property; (E) a copy of Seller's title insurance commitments and policies
relating to the Property; (F) all contracts and insurance policies which affect
the Property;
(ii)(A) a copy of the certificate of occupancy and zoning reports for the
Property; (B) a copy of all governmental permits/approvals; (C) a copy of all
engineering and physical condition reports for the Property; (D) copies of the
Property's real estate tax bills for the current tax year; (E) all service
contracts and insurance policies which affect the Property; (F) a copy of all
warranties relating to the improvements constructed on the Property, including
without limitation any roof warranties; and (G) a written inventory of all items
of personal property to be conveyed to Buyer, if any (the “Due Diligence
Materials”).
(c)Seller shall deliver any other documents relating to the Property reasonably
requested by Buyer within three (3) business days following such request.
Additionally, during the term of this Agreement, Buyer, its agents and
designees, shall have the right to enter the Property for the purposes of
inspecting the Property, conducting soil tests, and making surveys, mechanical
and structural engineering studies, inspecting construction, and conducting any
other investigations and inspections as Buyer may reasonably require to assess
the condition and suitability of the Property; provided, however, that such
activities by or on behalf of Buyer on the Property shall not damage the
Property nor interfere with construction on the Property or the conduct of
business by Tenant under the Leases; and provided further, however, that Buyer
shall indemnify and hold Seller harmless from and against any and all claims,
liens, or damages to the extent resulting from the activities of Buyer or its
agents on the Property, and Buyer shall repair any and all damage caused, in
whole or in part, by Buyer and return the Property to its condition prior to
such damage, which obligation shall survive Closing or any termination of this
Agreement. Seller shall reasonably cooperate with the efforts of Buyer and the
Buyer's representatives to inspect the Property. Buyer shall not discuss any due
diligence related findings and/or questions with the Tenant without the Seller's
prior written consent,

6

--------------------------------------------------------------------------------

prior to closing. Upon signing this agreement, Seller shall provide Buyer with
the name of a contact person(s) for the purpose of arranging site visits. Buyer
shall give Seller reasonable written notice (which in any event shall not be
less than two (2) business days) before entering the Property, and Seller may
have a representative present during any and all examinations, inspections
and/or studies on the Property. Buyer shall have the unconditional right, for
any reason or no reason, to terminate this Agreement by giving written notice
thereof to Seller prior to the expiration of the First Due Diligence Period, in
which event this Agreement shall become null and void, Buyer shall receive a
refund of the Earnest Money, and all rights, liabilities and obligations of the
parties under this Agreement shall expire, except as otherwise expressly set
forth herein.
(d)Within five (5) days following the Effective Date Seller shall request
Estoppel Certificates certified to Buyer, the Approved Assignee and their
Lender, successors and assigns (and simultaneously provide Buyer with a copy of
such request) and a Waiver of any Tenant's right of first refusal. It shall be a
condition of Closing that Seller shall have obtained an estoppel certificates
from Ground Lessor in the form attached hereto as Exhibit F (the “Ground
Lessor's Estoppel Certificate”), from the Tenant in the form attached hereto as
Exhibit G (the “Tenant Estoppel Certificate”) and from Guarantor in the form
attached hereto as Exhibit H (the “Guarantor Estoppel Certificate”), and Seller
shall use good faith efforts to obtain the same. Seller shall promptly deliver
to Buyer photocopies or pdf files of the executed estoppel certificates when
Seller receives the same.
(e)Seller shall use good faith efforts to obtain a subordination,
non-disturbance and attornment agreement from Tenant in form and substance
reasonably acceptable to Buyer and Buyer's Lender, if applicable (the “SNDA”).
(f)Seller shall use good faith efforts to obtain estoppel certificates with
respect to reciprocal easement agreements as may be reasonably requested by
Buyer.
7.Risk of Loss/Condemnation
. Upon an occurrence of a casualty, condemnation or taking, Seller shall notify
Buyer in writing of same. Until Closing, the risk of loss or damage to the
Property, except as otherwise expressly provided herein, shall be borne by
Seller. In the event all or any portion of the Property is damaged in any
casualty or condemned or taken (or notice of any condemnation or taking is
issued) so that: (a) Tenant has a right of termination or abatement of rent
under the Leases, or (b) with respect to any casualty, if the cost to repair
such casualty would exceed $50,000, or (c) with respect to any condemnation, any
Improvements or access to the Property or more than five percent (5%) of the
Property is (or will be) condemned or taken, then, Buyer may elect to terminate
this Agreement by providing written notice of such termination to Seller within
ten (10) business days after Buyer's receipt of notice of such condemnation,
taking or damage, upon which termination the Earnest Money shall be returned to
the Buyer and neither party hereto shall have any further rights, obligations or
liabilities under this Agreement, except as otherwise expressly set forth
herein. With respect to any condemnation or taking (of any notice thereof), if
Buyer does not elect to cancel this Agreement as aforesaid, there shall be no
abatement of the Purchase Price and Seller shall assign to Buyer at the Closing
the rights of Seller to the awards, if any, for the condemnation or taking, and
Buyer shall be entitled to receive and keep all such awards. With respect to a
casualty, if Buyer does not elect to terminate this Agreement or does not have
the right to terminate this Agreement as aforesaid, there shall be no abatement
of the Purchase Price and Seller shall assign to Buyer at the Closing the rights
of Seller to the proceeds under Seller's insurance policies covering such
Property with respect to such damage or destruction (or pay to Buyer any such
proceeds received

7

--------------------------------------------------------------------------------

prior to Closing) and pay to Buyer the amount of any deductible with respect
thereto, and Buyer shall be entitled to receive and keep any monies received
from such insurance policies.
8.Earnest Money Disbursement
. The Earnest Money shall be held by Escrow Agent, in trust, and disposed of
only in accordance with the following provisions:
(a)If the Closing occurs, Escrow Agent shall deliver the Earnest Money to, or
upon the instructions of, Seller and Buyer on the Closing Date to be applied as
part payment of the Purchase Price. If for any reason the Closing does not
occur, Escrow Agent shall deliver the Earnest Money to Seller or Buyer only upon
receipt of a written demand therefor from such party, subject to the following
provisions of this clause (a). Subject to the last sentence of this clause (a),
if for any reason the Closing does not occur and either party makes a written
demand (the “Demand”) upon Escrow Agent for payment of the Earnest Money, Escrow
Agent shall give written notice to the other party of the Demand within one
business day after receipt of the Demand. If Escrow Agent does not receive a
written objection from the other party to the proposed payment within five (5)
business days after the giving of such notice by Escrow Agent, Escrow Agent is
hereby authorized to make the payment set forth in the Demand. If Escrow Agent
does receive such written objection within such period, Escrow Agent shall
continue to hold such amount until otherwise directed by written instructions
signed by Seller and Buyer or a final judgment of a court. Notwithstanding the
foregoing provisions of this clause (a) if Buyer delivers a notice to Escrow
Agent stating that Buyer has terminated this Agreement on or prior to the
expiration of the Due Diligence Period, then Escrow Agent shall immediately
return the Earnest Money to Buyer without the necessity of delivering any notice
to, or receiving any notice from Seller.
(b)The parties acknowledge that Escrow Agent is acting solely as a stakeholder
at their request and for their convenience, that Escrow Agent shall not be
deemed to be the agent of either of the parties, and that Escrow Agent shall not
be liable to either of the parties for any action or omission on its part taken
or made in good faith, and not in disregard of this Agreement, but shall be
liable for its negligent acts and for any liabilities (including reasonable
attorneys' fees, expenses and disbursements) incurred by Seller or Buyer
resulting from Escrow Agent's mistake of law respecting Escrow Agent scope or
nature of its duties. Seller and Buyer shall jointly indemnify and hold Escrow
Agent harmless from and against all liabilities (including reasonable attorneys'
fees, expenses and disbursements) incurred in connection with the performance of
Escrow Agent's duties as Escrow Agent hereunder, except with respect to actions
or omissions taken or made by Escrow Agent in bad faith, in disregard of this
Agreement or involving negligence on the part of Escrow Agent. Escrow Agent has
executed this Agreement in the place indicated on the signature page hereof in
order to confirm that Escrow Agent has received and shall hold the Earnest Money
in escrow, and shall disburse the Earnest Money pursuant to the provisions of
this Section 8.
9.Default
(a)In the event that Seller is ready, willing and able to close in accordance
with the terms and provisions hereof, and Buyer defaults in any of its
obligations undertaken in this Agreement, Seller shall be entitled to, as its
sole and exclusive remedy to either: (i) if Buyer is willing to proceed to
Closing, waive such default and proceed to Closing in accordance with the terms
and provisions hereof; or (ii)

8

--------------------------------------------------------------------------------

declare this Agreement to be terminated, and Seller shall be entitled to
immediately receive all of the Earnest Money as liquidated damages as and for
Seller's sole remedy. Upon such termination, neither Buyer nor Seller shall have
any further rights, obligations or liabilities hereunder, except as otherwise
expressly provided herein. Seller and Buyer agree that (a) actual damages due to
Buyer's default hereunder would be difficult and inconvenient to ascertain and
that such amount is not a penalty and is fair and reasonable in light of all
relevant circumstances, (b) the amount specified as liquidated damages is not
disproportionate to the damages that would be suffered and the costs that would
be incurred by Seller as a result of having withdrawn the Property from the
market, and (c) Buyer desires to limit its liability under this Agreement to the
amount of the Earnest Money paid in the event Buyer fails to complete Closing.
Seller hereby waives any right to recover the balance of the Purchase Price, or
any part thereof, and the right to pursue any other remedy permitted at law or
in equity against Buyer. In no event under this Section or otherwise shall Buyer
be liable to Seller for any punitive, speculative or consequential damages.
(b)In the event of a default in the obligations herein taken by Seller, or in
the event of the failure of a condition precedent set forth in Section 13 of
this Agreement, with respect to the Property, Buyer may, as its sole and
exclusive remedy, either: (i) waive any unsatisfied conditions and proceed to
Closing in accordance with the terms and provisions hereof; (ii) terminate this
Agreement by delivering written notice thereof to Seller no later than Closing,
upon which termination the Earnest Money shall be refunded to Buyer, Seller
shall pay to Buyer all of the out-of-pocket costs and expenses incurred by Buyer
in connection with this Agreement, not to exceed $15,000.00, which return and
payment shall operate to terminate this Agreement and release Seller and Buyer
from any and all liability hereunder, except those which are specifically stated
herein to survive any termination hereof; (iii) enforce specific performance of
Seller's obligations hereunder; or (iv) by notice to Seller given on or before
the Closing Date, extend the Closing Date for a period of up to thirty (30) days
(the “Closing Extension Period”), and the “Closing Date” shall be moved to the
last day of the Closing Extension Period. If Buyer so extends the Closing Date,
then Seller may, but shall not be obligated to, cause said conditions to be
satisfied during the Closing Extension Period. If Seller does not cause said
conditions to be satisfied during the Closing Extension Period, then Buyer shall
have the remedies set forth in Section 9(b)(i) through (iii) above except that
the term “Closing” shall read “Extended Closing” .
10.Closing
. The Closing shall consist of the execution and delivery of documents by Seller
and Buyer, as set forth below, and delivery by Buyer to Seller of the Purchase
Price in accordance with the terms of this Agreement. Seller shall deliver to
Escrow Agent for the benefit of Buyer at Closing the following executed
documents:
(a)An Assignment and Assumption of Ground Lease in the form attached hereto as
Exhibit B;
(b)An Assignment and Assumption of Leases and Security Deposits, in the form
attached hereto as Exhibit C;
(c)A Bill of Sale in the form attached hereto as Exhibit D;
(d)An Assignment of Contracts, Permits, Licenses and Warranties in the form of
Exhibit E;
(e)An original Ground Lessor's Estoppel Certificate dated no earlier than 30
days prior to the date of Closing. In addition, the business terms of the Ground

9

--------------------------------------------------------------------------------

Lessor's Estoppel Certificate must be in accordance with and not contradict the
Ground Lease;
(f)An original Tenant Estoppel Certificate dated no earlier than 30 days prior
to the date of Closing. In addition, the business terms of the Tenant Estoppel
Certificate must be in accordance with and not contradict the Leases;
(g)An original Guarantor Estoppel Certificate dated no earlier than 30 days
prior to the date of Closing;
(h)A settlement statement setting forth the Purchase Price, all prorations and
other adjustments to be made pursuant to the terms hereof, and the funds
required for Closing as contemplated hereunder;
(i)All transfer tax statements, declarations and filings as may be necessary or
appropriate for purposes of recordation of the deed;
(j)Good standing certificates and corporate resolutions or member or partner
consents, as applicable, and such other documents as reasonably requested by
Escrow Agent;
(k)Originals of the warranties set forth on Exhibit I, the general contractor
warranty in the form attached hereto as Exhibit J and any additional warranties
required by the Leases, re-issued at Seller's expense, to Buyer or Tenant, as
requested by Buyer;
(l)To the extent not previously delivered to Buyer, the Leases and any
amendments, bearing the original signatures of the landlord and tenant
thereunder, or a copy thereof bearing an original certification of Tenant
confirming that the copy is true, correct and complete; the leasing files; and
copies of all books and records applicable to the Property which are identified
by Buyer by written notice to Seller and reasonably necessary for the orderly
transition of operation of the Property;
(m)A certificate pursuant to Section 1445 of the Internal Revenue Code of 1986,
as amended, or the regulations issued pursuant thereto, certifying the
non-foreign status of Seller;
(n)An owner's title affidavit as to mechanics' liens and possession and other
matters in customary form reasonably acceptable to Buyer and Escrow Agent;
(o)An original SNDA fully executed and notarized by Tenant, if requested by
Buyer;
(p)Letter to Tenant in form of Exhibit K attached hereto;
(q)A certificate of insurance or other evidence reasonably satisfactory to Buyer
memorializing and confirming that Tenant is then maintaining policies of
insurance of the types and in the amounts required by the Leases, which shall
name Buyer and its mortgagee as additional insured parties and/or as loss payees
and/or mortgagees, as appropriate, as their respective interests may appear; and
(r)Such other instruments as are reasonably required by Escrow Agent to close
the escrow and consummate the purchase of the Property in accordance with the
terms hereof.
At Closing, Buyer shall instruct Escrow Agent to deliver the Earnest Money to
Seller which shall be applied to the Purchase Price, shall deliver the balance
of the Purchase Price to Seller and shall execute and deliver execution
counterparts of the closing documents referenced in clauses (b) and (g) above.
Buyer shall have the right to advance the Closing upon five (5) days prior
written notice to Seller; provided that all conditions precedent to both Buyer's
and Seller's respective obligations to proceed with Closing under this Agreement
have been satisfied (or, if there are conditions to a party's obligation to
proceed with Closing that remain unsatisfied, such conditions have been waived
by such

10

--------------------------------------------------------------------------------

party). Buyer shall have a one-time right to extend the Closing for up to
fifteen (15) days upon written notice to Seller to be received by Seller on or
prior to the date scheduled for the Closing. The Closing shall be held through
the mail by delivery of the closing documents to the Escrow Agent on or prior to
the Closing or such other place or manner as the parties hereto may mutually
agree.
11.Representations by Seller
. For the purpose of inducing Buyer to enter into this Agreement and to
consummate the sale and purchase of the Property in accordance herewith, Seller
makes the following representations and warranties to Buyer as of the date
hereof and as of the Closing Date:
(a)Seller is duly organized (or formed), validly existing and in good standing
under the laws of its state of organization, and to the extent required by law,
the State in which the Property is located. Seller has the power and authority
to execute and deliver this Agreement and all closing documents to be executed
by Seller, and to perform all of Seller's obligations hereunder and thereunder.
Neither the execution and delivery of this Agreement and all closing documents
to be executed by Seller, nor the performance of the obligations of Seller
hereunder or thereunder will result in the violation of any law or any provision
of the organizational documents of Seller or will conflict with any order or
decree of any court or governmental instrumentality of any nature by which
Seller is bound;
(b)Seller has not received any written notice of any current or pending
litigation, condemnation proceeding or tax appeals affecting Seller or the
Property and Seller does not have any knowledge of any pending litigation or tax
appeals against Seller or the Property; Seller has not initiated, nor is Seller
participating in, any action for a change or modification in the current
subdivision, site plan, zoning or other land use permits for the Property;
(c)Seller has not entered into any contracts, subcontracts or agreements
affecting the Property which will be binding upon Buyer after the Closing other
than the Leases and a month to month verbal agreement between the Seller and
William Charles Investments, Inc., under which William Charles Investments,
Inc., provides property management services, which shall terminate as of the
Closing Date;
(d)Except for violations cured or remedied on or before the date hereof, Seller
has not received any written notice from (or delivered any notice to) any
governmental authority regarding any violation of any law applicable to the
Property and Seller does not have knowledge of any such violations;
(e)Seller has the entire lessee's interest under the Ground Lease free and clear
of all liens and encumbrances except for Permitted Exceptions and Seller is the
sole owner of the entire lessor's interest in the Leases. The Property
constitutes one or more separate tax parcels for purposes of ad valorem
taxation;
(f)With respect to the Leases: (i) the Leases forwarded to Buyer under Section
6(b) are true, correct and complete copies of the Leases; (ii) the Leases are in
full force and effect and there is no default thereunder; (iii) no brokerage or
leasing commissions or other compensation is or will be due or payable to any
person, firm, corporation or other entity with respect to or on account of the
current term of the Leases or any extension or renewal thereof; (iv) Seller has
no outstanding obligation to provide Tenant with an allowance to construct, or
to construct at its own expense, any tenant improvements; (v) the property is
improved with approximately 7020 square feet of

11

--------------------------------------------------------------------------------

improvements and fixtures attached thereto, together with paved and concrete
parking and (vi) The total scheduled annual base rent (the “Annual Net Rent”)
for the period May 1, 2011 through April 30, 2012 of the Leases is $178,938.40
per annum ;
(g)There are no occupancy rights, leases or tenancies affecting the Property
other than the Leases and the Ground Lease. Except as provided in the Ground
Lease, neither this Agreement nor the consummation of the transactions
contemplated hereby is subject to any first right of refusal or other purchase
right in favor of any other person or entity; and apart from this Agreement,
Seller has not entered into any written agreements for the purchase or sale of
the Property, or any interest therein which has not been terminated;
(h)The transactions contemplated hereby either (i) will not constitute a sale of
all or substantially all the assets of Seller, or (ii) if such transaction does
constitute a sale of all or substantially all the assets of any Seller, Seller
shall provide to Buyer at Closing an excise tax lien waiver or such other
reasonably obtainable instruments evidencing compliance with laws or payment of
taxes to the extent required by the law of the relevant state, or an
indemnification from a party reasonably acceptable to Buyer for any resulting
liability with respect to the period prior to the Closing;
(i)To Seller's knowledge, except as set forth in the environmental reports
previously delivered by Seller to Buyer, no hazardous substances have been
generated, stored, released, or disposed of on or about the Property in
violation of any law, rule or regulation applicable to the Property which
regulates or controls matters relating to the environment or public health or
safety (collectively, “Environmental Laws”). Seller has not received any written
notice from (nor delivered any notice to) any federal, state, county, municipal
or other governmental department, agency or authority concerning any petroleum
product or other hazardous substance discharge or seepage. For purposes of this
Subsection, “hazardous substances” shall mean any substance or material which is
defined or deemed to be hazardous or toxic pursuant to any Environmental Laws.
To Seller's knowledge, there are no underground storage tanks located on the
Property; and
(j)Exhibit I attached hereto is a true, correct and complete listing of all
warranties in effect for the Property (the “Warranties).
The representations and warranties of Seller shall survive Closing for a period
of one (1) year.
12.Representations by Buyer. Buyer represents and warrants to, and covenants
with, Seller as follows:
(a)Buyer is duly formed, validly existing and in good standing under the laws of
Delaware, is authorized to consummate the transaction set forth herein and
fulfill all of its obligations hereunder and under all closing documents to be
executed by Buyer, and has all necessary power to execute and deliver this
Agreement and all closing documents to be executed by Buyer, and to perform all
of Buyer's obligations hereunder and thereunder. This Agreement and all closing
documents to be executed by Buyer have been duly authorized by all requisite
corporate or other required action on the part of Buyer and are the valid and
legally binding obligation of Buyer, enforceable in accordance with their
respective terms. Neither the execution and delivery of this Agreement and all
closing documents to be executed by Buyer, nor the performance of the
obligations of Buyer hereunder or thereunder will result in the violation of any
law or any provision of the organizational documents of Buyer or will conflict
with any order or decree of any court or governmental instrumentality of any
nature by which Buyer is bound.
The representations and warranties of Buyer shall survive Closing for a

12

--------------------------------------------------------------------------------

period of one (1) year.
13.Conditions Precedent to Buyer's Obligations
. Buyer's obligation to pay the Purchase Price, and to accept title to the
Property, shall be subject to compliance by Seller with the following conditions
precedent on and as of the date of Closing:
(a)Seller shall deliver to Buyer on or before the Closing the items set forth in
Section 10 above;
(b)Buyer shall receive from Escrow Agent or any other title insurer approved by
Buyer in its judgment and discretion, a current ALTA owner's form of title
insurance policy, or irrevocable and unconditional binder to issue the same,
with extended coverage for the Real Property in the amount of the Purchase
Price, dated, or updated to, the date of the Closing, insuring, or committing to
insure, at its ordinary premium rates Buyer's good and marketable title in fee
simple to the Real Property and otherwise in such form and with such
endorsements as provided in the title commitment approved by Buyer pursuant to
Section 6 hereof and subject only to the Permitted Exceptions (the “Title
Policy”);
(c)Buyer shall have received a valid and permanent final certificate of
occupancy (or the equivalent thereof) for the Property which shall not contain
any contingencies or require any additional work to be completed;
(d)Tenant shall be in possession of the premises demised under the Leases, open
for business to the public and paying full and unabated rent under the Leases
and Tenant shall not have assigned or sublet the Property;
(e)The representations and warranties of Seller contained in this Agreement
shall have been true when made and shall be true in all material respects at and
as of the date of Closing as if such representations and warranties were made at
and as of the Closing, and Seller shall have performed and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed or complied with by Seller prior to or at the Closing;
(f)Seller shall have delivered to Buyer a written waiver by the Lessor under the
Ground Lease and the Tenant of any right of first refusal, right of first offer
or other purchase option that the Ground Lessor has pursuant to the Ground Lease
or the Tenant has pursuant to the Leases to purchase the Property from Seller;
and
(g)Seller shall have made all contributions, payments and/or reimbursements and
completed any and all work required by any governmental authority in connection
with the construction and development of the Property, including, without
limitation, as required by any variance or site plan approval.
In the event that the foregoing conditions precedent have not been satisfied as
of Closing, Buyer shall have the rights and remedies set forth in Section 9(b)
of this Agreement.
14.Conditions Precedent to Seller's Obligations
. Seller's obligation to deliver title to the Property shall be subject to
compliance by Buyer with the following conditions precedent on and as of the
date of Closing:
(a)Buyer shall deliver to Seller on the Closing Date the remainder of the
Purchase Price, subject to adjustment of such amount pursuant to Section 2
hereof; and
(b)The representations and warranties of Buyer contained in this Agreement shall
have been true when made and shall be true in all material respects at and

13

--------------------------------------------------------------------------------

as of the date of Closing as if such representations and warranties were made at
and as of the Closing, and Buyer shall have performed and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed or complied with by Buyer prior to or at the Closing.
15.Notices
. Unless otherwise provided herein, all notices and other communications which
may be or are required to be given or made by any party to the other in
connection herewith shall be in writing and shall be deemed to have been
properly given and received on the date: (i) delivered by facsimile transmission
or by electronic mail (e.g. email), (ii) delivered in person, (iii) deposited in
the United States mail, registered or certified, return receipt requested, or
(iv) deposited with a nationally recognized overnight courier, to the addresses
set out in Section 1, or at such other addresses as specified by written notice
delivered in accordance herewith. Notwithstanding the foregoing, Seller and
Buyer agree that notice may be given on behalf of each party by the counsel for
each party and notice by such counsel in accordance with this Section 15 shall
constitute notice under this Agreement.
16.Seller Covenants
. Seller agrees that it: (a) shall continue to operate and manage the Property
in the same manner in which Seller has previously operated and maintained the
Property; (b) shall, subject to Section 7 hereof and subject to reasonable wear
and tear, maintain the Property in the same (or better) condition as exists on
the date hereof; and (c) shall not, without Buyer's prior written consent,
which, after the expiration of the Due Diligence Period may be withheld in
Buyer's sole discretion: (i) amend the Leases in any manner, nor enter into any
new lease, license agreement or other occupancy agreement with respect to the
Property; (ii) consent to an assignment of the Leases or a sublease of the
premises demised thereunder or a termination or surrender thereof; (iii)
terminate the Leases nor release any guarantor of or security for the Leases
unless required by the express terms of the Leases; and/or (iv) cause, permit or
consent to an alteration of the premises demised thereunder (unless such consent
is non-discretionary). Seller shall promptly inform Buyer in writing of any
material event adversely affecting the ownership, use, occupancy or maintenance
of the Property, whether insured or not.
17.Performance on Business Days
. A "business day" is a day which is not a Saturday, Sunday or legal holiday
recognized by the Federal Government. Furthermore, if any date upon which or by
which action is required under this Agreement is not a business day, then the
date for such action shall be extended to the first day that is after such date
and is a business day.
18.Entire Agreement
. This Agreement constitutes the sole and entire agreement among the parties
hereto and no modification of this Agreement shall be binding unless in writing
and signed by all parties hereto. No prior agreement or understanding pertaining
to the subject matter hereof (including, without limitation, any letter of
intent executed prior to this Agreement) shall be valid or of any force or
effect from and after the date hereof.
19.Severability
. If any provision of this Agreement, or the application thereof to any person
or circumstance, shall be invalid or unenforceable, at any time or to any
extent, then the remainder of this Agreement, or the application of such
provision to persons or

14

--------------------------------------------------------------------------------

circumstances other than those as to which it is invalid or unenforceable, shall
not be affected thereby. Each provision of this Agreement shall be valid and
enforced to the fullest extent permitted by law
20.No Representations or Warranties
. Buyer hereby acknowledges, understands and agrees that it has an opportunity
to inspect the Property as set forth in Section 6 herein, and except as set
forth in this Agreement, the Property shall be conveyed at Closing to Buyer in
“as-is” condition with no representation or warranties whatsoever.
21.Applicable Law
. This Agreement shall be construed under the laws of the State or Commonwealth
in which the Property is located, without giving effect to any state's conflict
of laws principles.
22.Tax-Deferred Exchange
. Buyer and Seller respectively acknowledge that the purchase and sale of the
Property contemplated hereby may be part of a separate exchange (an “Exchange”)
being made by each party pursuant to Section 1031 of the Internal Revenue Code
of 1986, as amended, and the regulations promulgated with respect thereto. In
the event that either party (the “Exchanging Party”) desires to effectuate such
an exchange, then the other party (the “Non-Exchanging Party”) agrees to
cooperate fully with the Exchanging Party in order that the Exchanging Party may
effectuate such an exchange; provided, however, that with respect to such
Exchange (a) all additional costs, fees and expenses related thereto shall be
the sole responsibility of, and borne by, the Exchanging Party; (b) the
Non-Exchanging Party shall incur no additional liability as a result of such
exchange; (c) the contemplated exchange shall not delay any of the time periods
or other obligations of the Exchanging Party hereby, and without limiting the
foregoing, the scheduled date for Closing shall not be delayed or adversely
affected by reason of the Exchange; (d) the accomplishment of the Exchange shall
not be a condition precedent or condition subsequent to the Exchanging Party's
obligations under the Agreement; and (e) the Non-Exchanging Party shall not be
required to hold title to any land other than the Property for purposes of the
Exchange. The Exchanging Party agrees to defend, indemnify and hold the
Non-Exchanging Party harmless from any and all liability, damage or cost,
including, without limitation, reasonable attorney's fees that may result from
Non-Exchanging Party's cooperation with the Exchange. The Non-Exchanging Party
shall not, by reason of the Exchange, (i) have its rights under this Agreement,
including, without limitation, any representations, warranties and covenants
made by the Exchanging Party in this Agreement (including but not limited to any
warranties of title, which, if Seller is the Exchanging Party, shall remain
warranties of Seller), or in any of the closing documents (including but not
limited to any warranties of title, which, if Seller is the Exchanging Party,
shall remain warranties of Seller) contemplated hereby, adversely affected or
diminished in any manner, or (ii) be responsible for compliance with or deemed
to have warranted to the Exchanging Party that the Exchange complies with
Section 1031 of the Code.
23.Broker's Commissions
. Buyer and Seller each hereby represent that, except for the Broker listed
herein, there are no other brokers involved or that have a right to proceeds in
this transaction. Seller shall be responsible for payment of commissions to the
Broker pursuant to a separate written agreement executed by Seller. Seller and
Buyer each hereby agree to indemnify

15

--------------------------------------------------------------------------------

and hold the other harmless from all loss, cost, damage or expense (including
reasonable attorneys' fees at both trial and appellate levels) incurred by the
other as a result of any claim arising out of the acts of the indemnifying party
(or others on its behalf) for a commission, finder's fee or similar compensation
made by any broker, finder or any party who claims to have dealt with such party
(except that Buyer shall have no obligations hereunder with respect to any claim
by Broker). The representations, warranties and indemnity obligations contained
in this section shall survive the Closing or the earlier termination of this
Agreement.
24.Assignment
. Buyer may assign its rights under this Agreement, provided, however, that no
such assignment shall relieve Buyer of any of its obligations hereunder until
Closing is complete. Buyer is entering into this Agreement for and on behalf of
a related special purpose entity titled ARCH DDRKFIL001, LLC (“Approved
Assignee”) and intends to assign Approved Assignee its rights hereunder prior to
Closing.
25.Attorneys' Fees
. In any action between Buyer and Seller as a result of failure to perform or a
default under this Agreement, the prevailing party shall be entitled to recover
from the other party, and the other party shall pay to the prevailing party, the
prevailing party's attorneys' fees and disbursements and court costs incurred in
such action.
26.Counterparts
. This Agreement may be executed in one or more counterparts, all of which shall
be considered one and the same agreement, and shall become a binding agreement
when one or more counterparts have been signed by each of the parties and
delivered to the other party. Signatures on this Agreement which are transmitted
by electronically shall be valid for all purposes, however any party shall
deliver an original signature on this Agreement to the other party upon request.
27.Anti-Terrorism
. Neither Buyer or Seller, nor any of their affiliates, are in violation of any
Anti-Terrorism Law (as hereinafter defined) or engages in or conspires to engage
in any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law. “Anti-Terrorism Laws” shall mean any laws relating to
terrorism or money laundering, including: Executive Order No. 13224; the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001, Public Law 107-56, as the same has been, or
may hereafter be, renewed, extended, amended or replaced; the applicable laws
comprising or implementing the Bank Secrecy Act; and the applicable laws
administered by the United States Treasury Department's Office of Foreign Asset
Control (as any of the foregoing may from time to time be amended, renewed,
extended, or replaced).
[SIGNATURES APPEAR ON THE FOLLOWING PAGES]
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.



16

--------------------------------------------------------------------------------

BUYER:                        SELLER:
AMERICAN REALTY CAPITAL II, LLC
ROCKFORD 1302 EAST STATE STREET, LLC                

        
By:    /s/ William M. Kahane            By:     /s/ Charles F. Thompson        
Name:     William M. Kahane                Name: Charles F. Thompson            
Title:     President                    Title:     Manager, William Charles
        
Investments, Inc.            
Date:     June 22, 2011                    Date:     June 22,
2011                


THE UNDERSIGNED HEREBY ACKNOWLEDGES AND AGREES TO BE BOUND BY THE TERMS OF THIS
AGREEMENT RELATING TO ESCROW AGENT AND THE DEPOSIT.
ESCROW AGENT:
CHICAGO TITLE INSURANCE COMPANY
                        
By:     /s/ Edwin G. Ditlow            
Name:    Edwin G. Ditlow            
Title:     Vice President                
Date:     June 23, 2011                 
PHL:5531032.3/AME419-241769
EXHIBITS
Exhibit A    -    Real Property
Exhibit B    -    Form of Assignment and Assumption of Ground Lease
Exhibit C    -    Form of Assignment and Assumption of Lease
Exhibit D    -    Form of Bill of Sale
Exhibit E    -    Form of Assignment of Contracts, Permits, Licenses and
Warranties
Exhibit F    -    Form of Ground Lessor's Estoppel
Exhibit G    -    Form of Tenant Estoppel
Exhibit H    -    Form of Guarantor Estoppel

17

--------------------------------------------------------------------------------

Exhibit I    -    Tenant Notice
Exhibit J    -    Warranties


























PHL:5531032.3/AME419-241769
A-1
EXHIBIT A
LEGAL DESCRIPTION OF PROPERTY
PHL:5531032.3/AME419-241769
B-1
EXHIBIT B
FORM OF ASSIGNMENT AND ASSUMPTION OF GROUND LEASE


______________________________ ("Assignor"), in consideration of the sum of Ten
and No/100 Dollars ($10.00) in hand paid and other good and valuable
consideration, the receipt of which is hereby acknowledged, hereby assigns,
transfers, sets over and conveys to ______________________________ ("Assignee"),
all of Assignor's right, title and interest in and to that certain Ground Lease
dated _________________________________, between _______________, as Lessor, and
Assignor, as Lessee, (as amended from time to time, the “Ground Lease”).
Subject to the limitations set forth below, Assignor does hereby agree to
defend, indemnify and hold harmless Assignee from any liability, damages
(excluding speculative damages, consequential damages and lost profits), causes
of action, expenses and reasonable

18

--------------------------------------------------------------------------------

attorneys' fees incurred by Assignee by reason of the failure of Assignor to
have fulfilled, performed and discharged all of the various commitments,
obligations and liabilities of the Lessee under and by virtue of the Ground
Lease prior to the date of this Assignment. Subject to the limitations set forth
below, Assignee does hereby agree to defend, indemnify and hold harmless
Assignor from any liability, damages (excluding speculative damages,
consequential damages and lost profits), causes of action, expenses and
reasonable attorneys' fees incurred by Assignor by reason of the failure of
Assignee to have fulfilled, performed and discharged all of the various
commitments, obligations and liabilities of the Lessee under and by virtue of
the Ground Lease on and after the date of this Assignment.
By executing this assignment, Assignee hereby accepts the assignment of and
assumes the Lessee's obligations set forth in the Ground Lease from and after
the date hereof.
IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment this
______ day of ______________, 2011, which Assignment is effective this date.
This Assignment may be executed in counterparts, which when taken together shall
be deemed one agreement.


ASSIGNOR:        ASSIGNEE:
___________________________________                                


By:         By                        
Name:         Name:                        
Title:         Title:                PHL:5531032.3/AME419-241769
B-1


EXHIBIT C
FORM OF
ASSIGNMENT AND ASSUMPTION OF LEASE , GUARANTY AND SECURITY DEPOSIT
______________________________ ("Assignor"), in consideration of the sum of Ten
and No/100 Dollars ($10.00) in hand paid and other good and valuable
consideration, the receipt of which is hereby acknowledged, hereby assigns,
transfers, sets over and conveys to ______________________________ ("Assignee"),
all of Assignor's right, title and interest in and to that certain Lease dated
_________________________________, between Assignor and
_____________________________ (as amended from time to time, the “Lease”),
including any and all security deposits under the Lease, together with all of
Assignor's right, title and interest in and to that certain Guaranty of Lease
dated _________________________________, between Assignor and
_____________________________ (as amended from time to time, the “Guaranty”).]
Subject to the limitations set forth below, Assignor does hereby agree to
defend, indemnify and hold harmless Assignee from any liability, damages
(excluding speculative damages, consequential damages and lost profits), causes
of action, expenses and reasonable attorneys' fees incurred by Assignee by
reason of the failure of Assignor to have fulfilled, performed and discharged
all of the various commitments, obligations and liabilities of the lessor, or
landlord under and by virtue of the Lease prior to the date of this Assignment.
Subject to the limitations set forth below, Assignee does

19

--------------------------------------------------------------------------------

hereby agree to defend, indemnify and hold harmless Assignor from any liability,
damages (excluding speculative damages, consequential damages and lost profits),
causes of action, expenses and reasonable attorneys' fees incurred by Assignor
by reason of the failure of Assignee to have fulfilled, performed and discharged
all of the various commitments, obligations and liabilities of the Landlord
under and by virtue of the Lease on and after the date of this Assignment.
IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment this
______ day of ______________, 2011, which Assignment is effective this date.
This Assignment may be executed in counterparts, which when taken together shall
be deemed one agreement.
ASSIGNOR:
_______________________________


By:                         
Name:                 
Title:                 


ASSIGNEE:


_______________________________


By:                         
Name:                 
Title:                 
PHL:5531032.3/AME419-241769    D-3
PHL:5531032.3/AME419-241769
D-1
EXHIBIT D
FORM OF BILL OF SALE
For valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, ______________________________, a ___________________________,
having an address at ____________________________ (“Seller”), hereby bargains,
sells, conveys and transfers to ____________________________ (“Buyer”), a
_______________________________, all of Seller's right, title and interest in
and to those certain items of personal and intangible property (including any
warranty made by third parties in connection with the same and the right to sue
on any claim for relief under such warranties) (the “Personal Property”) located
at or held in connection with that certain real property located in the State of
__________________________, as more particularly described on Schedule A
attached hereto and made a part hereof.
Seller has not made and does not make any express or implied warranty or
representation of any kind whatsoever with respect to the Personal Property,
including, without limitation, with respect to title, merchantability of the
Personal Property or its fitness for any particular purpose, the design or
condition of the Personal Property; the quality or capacity of the Personal
Property; workmanship or compliance of the Personal Property with the
requirements of any law, rule, specification or contract pertaining thereto;
patent infringement or latent defects. Buyer accepts the Personal Property on an
“as is, where is” basis.

20

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller has caused this instrument to be executed and
delivered as of this ___ day of _______, 2011.
SELLER:
                                            
By:                         
Name:                         
Title:                         
SCHEDULE A
TO BILL OF SALE
(Add legal description of Real Property]
PHL:5531032.3/AME419-241769
E-1
EXHIBIT E
FORM OF ASSIGNMENT OF CONTRACTS,
PERMITS, LICENSES AND WARRANTIES
THIS ASSIGNMENT, made as of the ___ day of ________, 2011, by _________________,
a __________________________ (“Assignor”), to _____________________________, a
__________________________________________(“Assignee”).
W I T N E S S E T H:
WHEREAS, by Agreement of Purchase and Sale (the “Purchase Agreement”) dated as
of ________, 2006, between Assignor and Assignee, Assignee has agreed to
purchase from Assignor as of the date hereof, and Assignor has agreed to sell to
Assignee, that certain property located at ________________________ (the
“Property”); and
WHEREAS, Assignor desires to assign to Assignee as of the date hereof all of
Assignor's right, title and interest in contracts, permits, trademarks, licenses
and warranties held by Assignor in connection with the Property, including
without limitation any and all guaranties of leases relating to the Property
(collectively, the “Contracts”).
NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Assignor hereby assigns, sets over and transfers unto Assignee to
have and to hold from and after the date hereof all of the right, title and
interest of Assignor in, to and under the Contracts. Assignor agrees without
additional consideration to execute and deliver to Assignee any and all
additional forms of assignment and other instruments and documents that may be
reasonably necessary or desirable to transfer or evidence the transfer to
Assignee of any of Assignor's right, title and interest to any of the Contracts.
This Assignment shall be governed by the laws of the State of _____________,

21

--------------------------------------------------------------------------------

applicable to agreements made and to be performed entirely within said State.
IN WITNESS WHEREOF, Assignor has duly executed this Assignment as of the date
first above written.
ASSIGNOR:




                        
a                         


By:                         
Name:                         
Title:                         


PHL:5531032.3/AME419-241769
F-1
EXHIBIT F
FORM OF GROUND LESSOR'S ESTOPPEL
The undersigned hereby certifies to American Realty Capital II, LLC (“Buyer”),
___________________ (“Lender”) and their respective successors and assigns as
follows:
1.    The undersigned is the Landlord under that certain [Ground Lease
Agreement] dated as of _________ __, ____, [as amended by [insert any
modifications to Lease] ([collectively,] the “Lease”) by and between the
undersigned (“Landlord”) and _________________________ (“Tenant”), pursuant to
which Tenant leases that real property located at
_________________________________________ (the “Premises”).
2.    Except as set forth above, the Lease has not been modified, changed,
altered, supplemented or amended in any respect, nor have any provisions thereof
been waived.
3.    The Lease is valid and in full force and effect on the date hereof. The
Lease represents the entire agreement between Landlord and Tenant with respect
to the Premises and the land on which the Premises are situated.
4.    Tenant is not entitled to, and has made no agreement with Landlord or its
agents or employees concerning, free rent, partial rent, rebate of rent
payments, credit or offset or reduction in rent, or any other type of rental
concession including, without limitation, lease support payments, lease
buy-outs, or assumption of any leasing or occupancy agreements of Tenant.
5.    The initial term of the Lease began on __________ __, _____ and expires on
________ __, 20__. The Rent Commencement Date was __________ __, ____. Tenant
has accepted possession of the Premises. Tenant has sublet all or a portion of
the Premises under the following
subleases:                                                             and has
encumbered its rights or interests under the Lease as
follows:                                    .
6.    Tenant has no outstanding options or rights to renew or extend the term of

22

--------------------------------------------------------------------------------

the Lease. Tenant has no outstanding expansion options, other options, rights of
first refusal or rights of first offer to purchase the Premises or any part
thereof and/or the land on which the Premises are situated, or rights of first
offer to lease with respect to all or any part of the Premises.
7.    The Annual Rent payable under the Lease is as follows:
                                                                                                                                                                                                    Such
rent has been paid through and including the month of ____________, 2011.
Additional rent under the Lease has been paid through and including the month of
__________, 2011. No such rent (excluding security deposits) has been paid more
than one (1) month in advance of its due date.
8.    Tenant's security deposit, if any, is $_________________ (if none, please
state “none”).
9.    No event has occurred and no condition exists that constitutes, or that
with the giving of notice or the lapse of time or both, would constitute, a
default by Tenant or, to the best knowledge of Tenant, Landlord under the Lease.
Tenant has no existing defenses or offsets against the enforcement of the Lease
by Landlord.
10.    (a)    All required contributions by Landlord to Tenant on account of
Tenant's improvements have been received by Tenant and all of Tenant's tenant
improvements have been completed in accordance with the terms of the Lease.
(b)    Landlord has satisfied all its obligations to Tenant arising out of or
incurred in connection with the construction of the tenant improvements on the
Premises and no off-set exists with respect to any rents or other sums payable
or to become payable by the Tenant under the Lease.
11.    The undersigned is duly authorized to execute this Certificate on behalf
of the Landlord.
Dated: ____________, 2011
LANDLORD:    
____________________, a ________________
By:______________
Name:
Title:
PHL:5531032.3/AME419-241769
G-1
EXHIBIT G
FORM OF TENANT'S ESTOPPEL


The undersigned hereby certifies to American Realty Capital II, LLC (“Buyer”),
___________________ (“Lender”) and their respective successors and assigns as
follows:
1.    The undersigned is the tenant under that certain [Lease Agreement] dated
as

23

--------------------------------------------------------------------------------

of _________ __, ____, [as amended by [insert any modifications to Lease]
([collectively,] the “Lease”) by and between _________________________
(“Landlord”) and _________________________ (“Tenant”), pursuant to which Tenant
leases that real property located at _________________________________________
(the “Premises”).
2.    Except as set forth above, the Lease has not been modified, changed,
altered, supplemented or amended in any respect, nor have any provisions thereof
been waived.
3.    The Lease is valid and in full force and effect on the date hereof. The
Lease represents the entire agreement between Landlord and Tenant with respect
to the Premises and the land on which the Premises are situated.
4.    Tenant is not entitled to, and has made no agreement with Landlord or its
agents or employees concerning, free rent, partial rent, rebate of rent
payments, credit or offset or reduction in rent, or any other type of rental
concession including, without limitation, lease support payments, lease
buy-outs, or assumption of any leasing or occupancy agreements of Tenant.
5.    The initial term of the Lease began on __________ __, _____ and expires on
________ __, 20__. The Rent Commencement Date was __________ __, ____. Tenant
has accepted possession of the Premises and is open for business. Tenant has not
sublet all or a portion of the Premises to any sublessee and has not assigned,
transferred or encumbered any of its rights or interests under the Lease.
6.    Tenant has no outstanding options or rights to renew or extend the term of
the Lease. Tenant has no outstanding expansion options, other options, rights of
first refusal or rights of first offer to purchase the Premises or any part
thereof and/or the land on which the Premises are situated, or rights of first
offer to lease with respect to all or any part of the Premises.
7.    The [Base Annual Rent] payable under the Lease is $____________
($_________ monthly). Such [Base Annual Rent] payable under the Lease shall be
adjusted during the initial term of the Lease as follows: (a) from ___________,
20__ to and including ______________, 20__, the Base Annual Rent shall be
$_______ ($_______ monthly), (b) from ___________, 20___ to and including
____________, 20___ the Base Annual Rent shall be $________ ($________ monthly);
[and from __________, 20__ to and including __________, 20___ the fixed annual
minimum rent shall be $_________ ($__________ monthly)]. Such rent has been paid
through and including the month of ____________, 200_. Additional rent under the
Lease has been paid through and including the month of __________, 200_. No such
rent (excluding security deposits) has been paid more than one (1) month in
advance of its due date.
8.    Tenant's security deposit, if any, is $_________________ (if none, please
state “none”).
9.    No event has occurred and no condition exists that constitutes, or that
with the giving of notice or the lapse of time or both, would constitute, a
default by Tenant or, to the best knowledge of Tenant, Landlord under the Lease.
Tenant has no existing defenses or offsets against the enforcement of the Lease
by Landlord.

24

--------------------------------------------------------------------------------

10.    (a)    All required contributions by Landlord to Tenant on account of
Tenant's improvements have been received by Tenant and all of Tenant's tenant
improvements have been completed in accordance with the terms of the Lease.
(b)    Landlord has satisfied all its obligations to Tenant arising out of or
incurred in connection with the construction of the tenant improvements on the
Premises and no off-set exists with respect to any rents or other sums payable
or to become payable by the Tenant under the Lease.
11.    The undersigned is duly authorized to execute this Certificate on behalf
of Tenant.
Dated: ____________, 2011
TENANT:    
____________________, a ________________
By:______________
Name:
Title:




EXHIBIT H
GUARANTOR ESTOPPEL CERTIFICATE
The undersigned hereby certifies to American Realty Capital II, LLC (“Buyer”),
___________________ (“Lender”) and their respective successors and assigns as
follows:
28.The undersigned (“Guarantor”) is the guarantor of that certain [Lease
Agreement] dated as of _____________ __, ____, as amended by [insert amendments]
([collectively,] the “Lease”) by and between ________________________
(“Landlord”) and __________________________ (“Tenant”), pursuant to which Tenant
leases from Landlord the land and building located at
_______________________________, as more particularly described in the Lease
(the “Premises”). Such guaranty is made pursuant to that certain Guarantee dated
as of ________ __, ____ (the “Guaranty”) from Guarantor to Landlord.
29.The Guaranty has not been modified, changed, altered, supplemented or amended
in any respect, nor have any provisions thereof been waived.
30.The Guaranty is valid and in full force and effect on the date hereof.
31.No voluntary actions or, to Guarantor's best knowledge, involuntary actions
are pending against Guarantor under the bankruptcy laws of the United States or
any state thereof.
32.This Certificate is delivered to induce Buyer to acquire the Premises and
Lender to provide financing in connection with such acquisition, with the
understanding that Buyer and Lender shall rely upon the truth of the matters set
forth in this Certificate.
The undersigned is duly authorized to execute this Certificate on behalf of
Guarantor.

25

--------------------------------------------------------------------------------

Dated: ____________, 2011
GUARANTOR:


______________, a ___________________




By:    
Name:
Title:


PHL:5531032.3/AME419-241769    
PHL:5531032.3/AME419-241769
EXHIBIT I
FORM OF NOTICE TO TENANT
TO:    [Tenant]


Re:    Notice of Change of Ownership of ______________________________
Ladies and Gentlemen:
YOU ARE HEREBY NOTIFIED AS FOLLOWS:
That as of the date hereof, the undersigned has transferred, sold, assigned, and
conveyed all of its right, title and interest in and to the above-described
property, (the “Property”) to [INSERT NAME OF BUYER] (the “New Owner”) and
assigned to New Owner, all of the undersigned's right, title and interest under
that certain Lease, dated _________, between ________as tenant and
____________as landlord (the “Lease”), together with any security deposits or
letters of credit held thereunder.
Accordingly, New Owner is the landlord under the Lease and future notices and
correspondence with respect to your leased premises at the Property should be
made to the New Owner at the following address:
                        
                        
                        
You will receive a separate notification from New Owner regarding the new
address for the payment of rent. In addition, to the extent required by the
Lease, please amend all insurance policies you are required to maintain pursuant
to the Lease to name New Owner as an additional insured thereunder and promptly
provide New Owner with evidence thereof.
Very truly yours,
[PRIOR LANDLORD)



26

--------------------------------------------------------------------------------



By:                     
Name:                     
Title:                     


EXHIBIT J


EXHIBIT K








 





27